DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 23 are entitled to a priority date of November 18, 2020.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18 – 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18 and 20 recite a third wire intersecting the first wire, and a fourth wire intersecting the second wire. Claims 19 and 21 then recite each of the first wire, the second wire, the third wire, and the fourth wire comprises a meander pattern. Figure 15a, which depicts the cross-shaped driving element recited in Claim 10, only shows third and fourth wires, as described in Paragraph 111. No first and second wires are visible. Thus, it is unclear when read in light of the specification whether applicant intended for the third and fourth wires to replace the first and second wires, or whether applicant neglected to show them in the drawings. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 6 – 9, 20, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rudduck (US 2010/0212312).

With regards to Claim 1:

Rudduck discloses a driving device (Figures 1 – 14) comprising:

a first driving element comprising a first wire (wire 6, Figure 4) and a first flexible structure (leaves 8, Figure 4), the first wire extending in a first direction (horizontal direction from the perspective of Figure 4) and comprising a first shape memory alloy (Paragraph 38: “The material adapted to contract when activated 6 is preferably shape memory alloy (SMA) material in the form of strips or wire”), the first flexible structure having a first width in a second direction (into the page, from the perspective of Figure 4) perpendicular to the first direction, and the first flexible structure configured to have a height (vertical direction from the perspective of Figure 4) increasing in a third direction perpendicular to both the first direction and the second direction based on a contraction of the first wire in the first direction (Paragraph 39: “When electric current (not shown) is run through the SMA wire 6 it is activated and begins to contract. As the SMA wire 6 contracts, the leaves 8 bend and morph into elliptical or oblong shapes. This is seen in FIG. 2. It is likely that many leaves 8 and many pieces of SMA wire 6 will be stacked together as seen in FIG. 3. As the SMA strips 6 are activated, movement in a linear manner is noted as seen in FIG. 4”); and

a second driving element comprising a second wire (other wire 6, see Figure 4) and a second flexible structure (other leaves 8, see Figure 4), the second wire extending in the first direction and comprising a second shape memory alloy, the second flexible structure having a second width in the second direction, and having a height increasing in the third direction based on a contraction of the second wire in the first direction (Paragraph 39),

wherein the first driving element and the second driving element are stacked in the third direction (see Figure 4 and Paragraph 39).

With regards to Claim 2:

Rudduck discloses the first flexible structure is supported by both ends of the first wire in the first direction (as seen in Figure 4 and described in Paragraphs 38 – 39),

wherein the first flexible structure is configured to surround upper and lower portions of the first wire in the third direction (as seen in Figure 4 and described in Paragraphs 38 – 39),

wherein the second flexible structure is supported by both ends of the second wire in the first direction (as seen in Figure 4 and described in Paragraphs 38 – 39), and 

wherein the second flexible structure is configured to surround upper and lower portions of the second wire in the third direction (as seen in Figure 4 and described in Paragraphs 38 – 39).

With regards to Claim 3:

Rudduck discloses the first flexible structure comprises openings through which the first wire is exposed to outside in the second direction, and wherein the second flexible structure comprises openings through which the second wire is exposed to outside in the second direction (see openings in Figures 13, 14, in which SMA wire exits outside of the boundary of the leaves – note that although Figures 13, 14 describe another embodiment, the embodiment also anticipates the language of Claim 1).

With regards to Claim 4:

Rudduck discloses the first flexible structure comprises a first upper flexible sheet (upper leaf 8, Figure 4) and a first lower flexible sheet (lower leaf 8, Figure 4) supported by both ends of the first wire in the first direction (as seen in Figure 4 and described in Paragraphs 38 – 39),

wherein the first upper flexible sheet covers an upper portion of the first wire in the third direction (as seen in Figure 4 and described in Paragraphs 38 – 39),

wherein the first lower flexible sheet covers a lower portion of the first wire in the third direction (as seen in Figure 4 and described in Paragraphs 38 – 39), and

wherein the second flexible structure comprises a second upper flexible sheet (see Figure 4, upper leaf 8) and a second lower flexible sheet (see Figure 4, lower leaf 8) supported by both ends of the second wire in the first direction (as seen in Figure 4 and described in Paragraphs 38 – 39),

wherein the second upper flexible sheet covers an upper portion of the second wire in the third direction (as seen in Figure 4 and described in Paragraphs 38 – 39), and

wherein the second lower flexible sheet covers a lower portion of the second wire in the third direction (as seen in Figure 4 and described in Paragraphs 38 – 39).

With regards to Claim 6:

Rudduck discloses the first flexible structure and the second flexible structure each comprise an insulating flexible material (all materials are insulating to some degree under broadest reasonable interpretation – note that Paragraph 39 describes the SMA wire being actuated by current, and that the wires can be activated all at once or incrementally – in order to activate incrementally, the leaves must provide some insulation to avoid current transferring through the another SMA wire 6).

With regards to Claim 7:

Rudduck discloses a power supply device (electric control 10, Paragraph 12, 38, 39) configured to supply power to the first driving element and the second driving element so that the first wire and the second wire contract in the first direction (Paragraph 12: “The electronic control powers the bending actuator. Once current is run, the heat generated activates the SMA material. This activation causes the SMA material to contract, bending the leaves into oblong or elliptical shapes”, see also Figure 4).

With regards to Claim 8:

Rudduck discloses a connection conducting wire configured to electrically connect the first wire to the second wire (see Figures 13, 14, where wire 6a is a continuous wire laced through the leaves 8, thus a part of the wire qualifies as a “connection conducting wire” – note that although Figures 13, 14 describe another embodiment, the embodiment also anticipates the language of Claim 1).

With regards to Claim 9:

Rudduck discloses the power supply device is configured to independently apply the power to the first driving element and the second driving element (Paragraph 39: “can be activated incrementally depending on the situation”).

With regards to Claim 20:

Rudduck discloses the first driving element and the second driving element are each implemented as a cross-shaped driving element (see Figures 9, 10, Paragraph 41: “bending actuator in a cruciform shape” – note that although Figures 9, 10 describe another embodiment, the embodiment also anticipates the language of Claim 1), the first driving element further comprises a third wire intersecting the first wire, and the second driving element further comprises a fourth wire intersecting the second wire (see how each stack has two perpendicular SMA wires 6 in Figure 10), and

wherein the first flexible structure and the second flexible structure each have a cross shape in the first direction and the second direction, the first wire and the third wire are respectively provided in a length space and a width space of the first flexible structure, and the second wire and the fourth wire are respectively provided in a length space and a width space of the second flexible structure (as seen in Figures 9, 10).

With regards to Claim 22:

Rudduck discloses a driving device (Figures 1 – 14) comprising:

one or more driving elements (as seen in Figures),

wherein each of the one or more driving elements comprises:

a wire (SMA wire 6) extending in a first direction (horizontal direction from the perspective of Figure 4) and comprising a first shape memory alloy (Paragraph 38: “The material adapted to contract when activated 6 is preferably shape memory alloy (SMA) material in the form of strips or wire”), and 

a flexible structure (leaves 8) having an upper portion provided above the wire, and a lower portion provided below the wire (as seen in Figures),

wherein a first end of the wire is connected to the flexible structure at a first position, and a second end of the wire is connected to the flexible structure at a second position (see e.g. Figures 2, 4, and Paragraphs 38 – 40), and

wherein the flexible structure is configured to expand or contract in a second direction (vertical direction from the perspective of Figure 4) based on a contraction or expansion of the wire in the first direction (Paragraph 39: “When electric current (not shown) is run through the SMA wire 6 it is activated and begins to contract. As the SMA wire 6 contracts, the leaves 8 bend and morph into elliptical or oblong shapes. This is seen in FIG. 2. It is likely that many leaves 8 and many pieces of SMA wire 6 will be stacked together as seen in FIG. 3. As the SMA strips 6 are activated, movement in a linear manner is noted as seen in FIG. 4”).

With regards to Claim 23:

Rudduck discloses a driving device (Figures 1 – 14) comprising: 

a power supply (electric control 10, Paragraph 12, 38, 39); 

one or more driving elements, each comprising:

a wire (SMA wire 6) extending in a first direction (horizontal direction from the perspective of Figure 4) and comprising a first shape memory alloy (Paragraph 38: “The material adapted to contract when activated 6 is preferably shape memory alloy (SMA) material in the form of strips or wire”), and 

a flexible structure (leaves 8) having an upper portion provided above the wire, and a lower portion provided below the wire (as seen in Figures), and

a controller (electric controller 10, Paragraph 12, 38, 39) configured to supply from the power supply to the wire,

wherein a first end of the wire is connected to the flexible structure at a first position, and a second end of the wire is connected to the flexible structure at a second position (see e.g. Figures 2, 4, and Paragraphs 38 – 40), and

wherein the flexible structure is configured to expand or contract in a second direction (vertical direction from the perspective of Figure 4) based on a contraction or expansion of the wire in the first direction (Paragraph 39: “When electric current (not shown) is run through the SMA wire 6 it is activated and begins to contract. As the SMA wire 6 contracts, the leaves 8 bend and morph into elliptical or oblong shapes. This is seen in FIG. 2. It is likely that many leaves 8 and many pieces of SMA wire 6 will be stacked together as seen in FIG. 3. As the SMA strips 6 are activated, movement in a linear manner is noted as seen in FIG. 4”),

wherein the contraction or the expansion of the wire in the first direction is based on a flow of current through the wire based on the power supply (Paragraph 39).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rudduck (US 2010/0212312) in view of Allen et al. (hereafter “Allen” – US 2009/0311071).

With regards to Claim 5:

Rudduck does not explicitly disclose at least one first protrusion is formed on each end of one of the first upper flexible sheet and the first lower flexible sheet in the first direction, and at least one first insertion hole into which the at least one first protrusion is inserted is formed in each end of the other one in the first direction, and wherein at least one second protrusion is formed on each end of one of the second upper flexible sheet and the second lower flexible sheet in the first direction, and at least one second insertion hole into which the at least one second protrusion is inserted is formed in each end of the other one in the first direction, instead merely stating that “[t]he leaves 8 are joined at both ends in a manner that hinges the leaves 8 together” (Paragraph 39). Allen (Figures 1, 2) teaches a stacked configuration of plates (14) that include protrusions (52, 54) on each end of one plate (side 48) and insertion holes (28, 36) into which the protrusions are inserted on each end of the other plate (side 22 of adjoining plate). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, the use of protrusions and openings is known in the art to join stacked plate configurations, and it would have been obvious to one of ordinary skill in the art to modify the system of Rudduck by adding protrusions and openings at ends of the leaves in order to join the leaves together while still allowing for flexibility during SMA wire activation. 


Claims 10 and 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rudduck (US 2010/0212312) in view of Shin et al. (hereafter “Shin” – US 2020/0125227).

With regards to Claim 10:

Rudduck does not explicitly disclose a housing comprising a space in which the first driving element and the second driving element are provided, wherein, based on a change in heights of the first flexible structure and the second flexible structure in the third direction, a height of the housing changes in the third direction. It is noted however that Rudduck teaches multiple applications of the actuator, including “valves, blinds, plugs, door bolts, air pumps, toys, light stands, climbing devices, etc” (Paragraph 21), in which such housings would be necessary. Shin (Figures 11, 12) teaches an actuator (14) including SMA wires first and second driving elements (212) activated by electrical current (from control unit 230), and housing within a housing (support units 240, 100) comprising a space in which the first driving element and the second driving element are provided, wherein, based on a change in heights of the first flexible structure and the second flexible structure in the third direction, a height of the housing changes in the third direction (see difference between Figure 11 with SMA wires not activated, and Figure 12 with SMA wires activated). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to place the actuator of Rudduck in a deformable housing as shown in Shin in order to yield the predictable result of transferring motion/force from the actuator to another object without having said object directly contact the actuator.

With regards to Claim 15:

The Rudduck modification of Claim 10 teaches the housing comprises a lower housing (support structure 100, Figure 11 of Shin), an upper housing (support structure 240, Figure 11 pf Shin) on the lower housing, and a connection structure (restoration units 254, Figure 11 of Shin) connecting the lower housing and the upper housing, and wherein the connection structure has a height changing in the third direction based on the change in the heights of the first flexible structure and the second flexible structure in the third direction (as shown in Figures 11 and 12 of Shin).

With regards to Claim 16:

The Rudduck modification of Claim 10 teaches the connection structure comprises at least four leg portions (see Figures 11,12, of Shin, restoration units 254 comprise at least four parts hinged in pairs) configured to be partially folded so that degrees of folding vary based on a change in heights of the first driving element and the second driving element in the third direction change (as shown in Figures 11, 12 of Shin).

With regards to Claim 17:

The Rudduck modification of Claim 10 teaches an upper substrate (support 240, Figures 11, 12 of Shin) provided on the first driving element and the second driving element and inside the upper housing to support an object, and a lower substrate (support 100, Figures 11, 12 of Shin) provided to support the first driving element and the second driving element and inside the lower housing.

With regards to Claim 18:

The Rudduck modification of Claim 10 teaches a cross-shaped driving element provided on the first driving element and the second driving element (see Figures 9, 10, Paragraph 41 of Rudduck: “bending actuator in a cruciform shape” – note that although Figures 9, 10 describe another embodiment, the embodiment also anticipates the language of Claim 1) and inside the housing (as per modification with Shin),

wherein the cross-shaped driving element comprises a cross-shaped flexible structure comprising an upper flexible sheet and a lower flexible sheet facing each other and each having a cross shape, a third wire provided in a width space of a cross internal space of the cross-shaped flexible structure, and a fourth wire provided in a length space of the cross internal space (see how each stack has two perpendicular SMA wires 6 in Figure 10 of Rudduck).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rudduck (US 2010/0212312) in view of Shin et al. (hereafter “Shin” – US 2020/0125227), further in view of Muller et al. (hereafter “Muller” – US 2022/0252056).

With regards to Claim 19:

The Rudduck modification of Claim 10 does not explicitly teach the wires comprise a meander pattern. Muller (Figure 2a) teaches a plate (18) including an SMA wire actuator (12) in a meandering pattern. Muller teaches that in a meander pattern “a relatively large length of the actuator 12 can be accommodated in a compact manner on the carrier element 18, so that, in relation to the size of the carrier element 18, a relatively large difference in length of the actuator 12 between the excited state and the non-excited state and thus a relatively large actuating path of the movable element 20 can be achieved”. Given these teachings, it would have been obvious to one of ordinary skill in the art to modify the system of Rudduck by arranging the wires in a meandering pattern to maximize the length of the SMA wire relative to the length of the plate such that the stroke of the movement is also maximized. 


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rudduck (US 2010/0212312) in view of Muller et al. (hereafter “Muller” – US 2022/0252056).

With regards to Claim 21:

Rudduck does not explicitly disclose the wires comprise a meander pattern. Muller (Figure 2a) teaches a plate (18) including an SMA wire actuator (12) in a meandering pattern. Muller teaches that in a meander pattern “a relatively large length of the actuator 12 can be accommodated in a compact manner on the carrier element 18, so that, in relation to the size of the carrier element 18, a relatively large difference in length of the actuator 12 between the excited state and the non-excited state and thus a relatively large actuating path of the movable element 20 can be achieved”. Given these teachings, it would have been obvious to one of ordinary skill in the art to modify the system of Rudduck by arranging the wires in a meandering pattern to maximize the length of the SMA wire relative to the length of the plate such that the stroke of the movement is also maximized. 


Allowable Subject Matter

Claims 11 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Campanile et al. (DE 10155119) – see Figures 1, 2, stackable plates 4 whose height increases based on contraction of SMA wire 3 surrounded in the vertical directions by the plates. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, August 11, 2022